internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable tam-108254-10 number release date index uil no case-mis no director appeals area ------------------------------ ---------------------------------- -------------- ------------------------------ ---------------- ----------------------------- -------------------------- taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference legend legend ------------------ ------------------ ------------------ --------------------- ----------------------- ---------------------- --------------------- taxpayer ------------------------------ ty1 ty2 ty3 date date date date amount ----------------- amount --------------- amount --------------- amount ----------------- amount ------------- amount ----------- issue whether in allowing interest under sec_6611 on an overpayment_of_tax that resulted from a service-initiated general adjustment that was preceded by a net_operating_loss tam-108254-10 nol_carryback and tentative refund that the service later disallowed the interest period ends on the date of the tentative refund or on the filing_date of the tax_return for the year of the nol conclusion because under the particular facts of this case the overpayment was attributable to the service’s general adjustment to taxpayer’s ty1 federal_income_tax liability and the overpayment was effectively refunded to taxpayer overpayment interest is allowable under sec_6611 from the date of the overpayment to the date of the tentative refund subject_to administrative adjustments facts taxpayer timely filed a federal_income_tax return for ty1 reporting a liability of amount taxpayer paid the liability prior to the due_date of the return which was date on date the service issued a tentative refund of amount to taxpayer for ty1 this tentative refund resulted from an nol_carryback from ty2 as the amount requested was paid within days of the taxpayer’s request for a tentative refund no overpayment interest was paid in accordance with sec_6611 in a subsequent examination the service disallowed the entire nol_carryback and assessed on date the amount previously refunded simultaneously the service made a general adjustment to taxpayer’s ty1 liability that reduced the liability by amount from amount to amount also around the same time the service abated an additional_amount for ty1 evidently resulting from a carryback from ty3 the combined amount of the general adjustment decrease and the other abatement was slightly more than the disallowed nol_carryback an additional_amount the service allowed interest on the amount overpayment for the period of date the filing and payment due_date for ty1 to date the due_date of taxpayer’s liability for ty2 taxpayer’s position is that overpayment interest on amount is allowable to date when the service issued the tentative refund the issue of the correct ending date for computation of overpayment interest is currently before appeals taxpayer requested technical_advice on the issue law and analysis sec_6611 provides that i nterest shall be allowed and paid upon any overpayment in respect of any internal revenue tax at the overpayment rate established under sec_6621 sec_6611 specifies the period for interest on overpayments specifically in the case of a refund subsection b provides that interest runs from the date of the overpayment to a date to be determined by the secretary preceding the date of the refund check by not more than days the service administratively establishes an end date of less than days see eg irm tam-108254-10 instructing that for imf accounts overpayment interest stops days before the refund while for bmf accounts interest stops nine days before the refund when an overpayment is credited to another tax_liability interest on the overpayment runs from the overpayment date to the due_date of the liability to which the overpayment is credited sec_6611 the due_date of the liability credited is the last day fixed by law or regulations for the payment of the tax determined without regard to any extension of time sec_301_6611-1 in most cases the payment due_date will be the unextended due_date of the return on which the tax is required to be reported sec_6151 sec_1_6151-1 in addition under sec_6611 interest on an overpayment that results from a service-initiated adjustment is computed by subtracting days from the period for which interest is allowable the date of an overpayment is generally the point in time when a payment of tax or an aggregate of payments first exceeds the liability sec_301_6611-1 the dates of overpayment of any_tax are the date of payment of the first amount which when added to previous payments is in excess of the tax_liability and the dates of any payments after that 332_us_524 defining overpayment as meaning any payment in excess of that which is properly due when a payment of tax that results in an overpayment is made before the last day prescribed for payment the payment is treated as made and hence the overpayment arises on the payment due_date sec_6513 sec_6611 additionally if an overpayment results from an nol_carryback the date of the overpayment is deemed under sec_6611 to be no earlier than the filing_date for the taxable_year in which the nol is claimed see also sec_301_6611-1 applying these rules to the overpayment at issue interest is allowable on the amount overpayment for the period that begins on the date the overpayment arose which was date the date when amount is considered to have been paid to a date not more than days before the overpayment was refunded to taxpayer ie nine days before date in other words ty1 was overpaid as of date and remained so until the overpayment amount was returned to taxpayer on date accordingly sec_6611 prescribes the interest period in computing overpayment interest for that period days must also be subtracted pursuant to sec_6611 because sec_6611 controls in this instance the period prescribed in sec_6611 for interest on an overpayment that is credited to a liability does not apply as the overpayment was not credited to a liability nor do the rules for determining the interest period in cases of nol carrybacks apply although the service tentatively refunded an overpayment claimed by taxpayer based on an nol_carryback there was in fact no such overpayment the actual overpayment which is the one in question is based on an adjustment to taxpayer’s liability for the taxable_year and is not the result of an nol carried back from another tax_year tam-108254-10 likewise the two cases raised in the request for advice--at t corp subsidiaries v united st62_fedclaims_490 and 302_f3d_1369 fed cir --are inapposite because they involved facts and legal issues different from those dealt with in this technical_advice_memorandum the fundamental difference is that both of the reported cases focused on applying sec_6611 more specifically in the earlier of the two case marsh mclennan the issue before the court was whether the taxpayer was entitled to interest on overpayments of income_tax for taxable years and running to the date on which each overpayment was credited to a subsequent taxable year’s liability or alternatively to the date on which the tax was due for the year of the liability credited in the service credited the tax overpayment and a portion of the overpayment to the taxpayer’s tax_liability as of date which was the date that a credit elect overpayment for was applied to tax_year after the credit election the service determined an underpayment for the service computed interest on the overpayment and the relevant portion of the overpayment to date representing the date due_date of the tax_return plus mistakenly one additional month the service credited the remainder of the overpayment to marsh mclennan’s liability as of date and date the dates that a credit elect overpayment for was applied to the service allowed interest on this portion of the overpayment up to date which was the return_due_date plus one month marsh mclennan contended that the correct end date for interest on the and partial overpayments was date as that was the date the overpayments were credited and the correct date for the second piece of the overpayment was date which was the date of the credit to the account the court disagreed and held that sec_6611 and sec_301_6611-1 of the regulations dictate that the closing date for overpayment interest is the due_date for payment of the tax for the year in which the credit was taken f 3d pincite therefore the taxpayer was only entitled to and had already received overpayment interest to date and date in at t the service credited a portion of an overpayment from taxable_year to a deficiency for taxable_year that resulted from an erroneous tentative refund that was paid on date the tentative refund was based on a carryback from the tax_year the overpayment of 1978’s tax also resulted from a carryback from the year making the effective date of the overpayment date the filing and payment due_date for although there was an erroneous tentative refund the case did not involve an overpayment for the year of the refund correspondingly the overpayment year did not include a tentative refund and subsequent recapture and the issue to be decided was not the duration of the period for interest on an account that is overpaid from the filing_date of the return until the date of an erroneous refund rather the issue was the interest period if any for an overpayment that was credited to another year’s liability that arose after the due_date of the year to which the tam-108254-10 credit was made at t argued that it should be paid interest on the overpayment from the overpayment date date to the date of the erroneous refund date relying on marsh mclennan and the same statutory and regulatory provisions the court held that date was the appropriate to-date for purposes of calculating overpayment interest because that was the due_date for the year credited fed cl pincite as a consequence of the ending date for interest being earlier than the start date at t was entitled to zero overpayment interest unlike the present situation the overpayments for which interest was disputed in each case were credited pursuant to sec_6402 to liabilities for other taxable years sec_6611 and the related paragraphs of the regulations establish the interest period for an overpayment that is credited against a liability and they determined the outcomes of marsh mclennan and at t the same rules do not determine the conclusion reached in this technical_advice which addresses an issue different from the proper ending date for interest allowable on a credited overpayment nor for that matter does this advice address any situation other than the precise one described herein a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent
